UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:August 2, 2010 (Date of earliest event reported) FORD MOTOR COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-3950 38-0549190 (Commission File Number) (IRS Employer Identification No.) One American Road, Dearborn, Michigan (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 313-322-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.01.Completion of Acquisition or Disposition of Assets. As disclosed in its Current Report on Form 8-K dated March 28, 2010, Ford Motor Company ("Ford") and its subsidiary, Volvo Personvagnar Holding AB ("Volvo Holdco"), signed a stock purchase agreement (the "Agreement") with two subsidiaries of Zhejiang Geely Holding Group Company Limited ("Geely"), Mintime North America, LLC ("Mintime") and Geely Sweden AB ("Geely Sweden").Pursuant to the terms of the Agreement, on August2,2010, Volvo Holdco sold and Geely Sweden acquired 100% of the outstanding shares of Volvo Personvagnar AB, which together with its subsidiaries is the main operating entity for the production and sale of Volvo-brand vehicles ("Volvo Car Corporation" or "VCC"), and Ford sold and Mintime acquired 100% of the membership interest of Volvo Cars of North America, LLC, the distributor of Volvo-brand vehicles in North America ("VCNA").Pursuant to the Agreement, VCC, VCNA, and their respective subsidiaries (collectively, "Volvo") will retain or acquire certain assets presently used by Volvo, consisting principally of ownership of, or licenses to use, certain intellectual property ("Related Assets"). The total purchase price for VCC, VCNA and the Related Assets set forth in the Agreement was $1.8 billion, of which $200 million was to be paid in the form of a note (the "Note") and the balance to be paid in cash, with the cash portion subject to customary purchase price adjustments. In accordance with the terms of the Agreement, at closing on August2,2010, Geely paid $1.3 billion in cash and issued the Note in the amount of $200million.The estimated purchase price adjustments used at closing (relating to estimated pension liabilities, debt, cash and working capital balances) are expected to be finalized and settled following final true-up of the purchase price adjustments later this year. The final true-up is expected to result in additional proceeds to Ford. The Note issued to Volvo Holdco is the obligation ofthe parent of Geely Sweden, and is guaranteed bythe parent of the obligor.The Note matures on November 2, 2015, and contains certain covenants, including with respect to the incurrence of indebtedness, liens, and merger and consolidation transactions. As part of the arrangement between Ford and Geely, Ford will continue to supply Volvo with, for differing periods, powertrains, stampings and other vehicle components.Volvo will continue to supply engines, stampings and other components to Ford for a period of time.Ford also has committed to provide certain engineering support, information technology, access to tooling for common components, accounting and other selected services for a transition period to ensure a smooth separation process. Pursuant to the terms of the secured credit agreement that Ford entered into in December 2006, as amended (the "Credit Agreement"), Ford is required to use about $300million of the net cash proceeds from the sale of VCC to partially prepay certain outstanding term loans under the Credit Agreement.For additional information, see the Amended and Restated Credit Agreement dated as of November24,2009 (filed as Exhibit 99.2 to Ford's Current Report on Form8-K dated November25,2009). Item 9.01. Financial Statements and Exhibits. The following unaudited pro forma condensed statements of operations (consolidated and sector) for the year ended December31, 2009 and the three months ended March 31, 2010, have been prepared to present our results of operations as if the sale of Volvo had occurred at the beginning of the respective periods.The unaudited pro forma condensed balance sheets (consolidated and sector) at March 31, 2010 have been prepared to present our financial position as if the sale of Volvo had occurred on March 31, 2010. The pro forma statements do not purport to be indicative of the financial position or results of operations of Ford as of such date or for such periods, nor are they necessarily indicative of future results.As such, data in the pro forma statements differ from the actual sales proceeds calculated as of August 2, 2010 and disclosed in Item 2.01 above.Further, the pro forma financial statements have not been adjusted for the ongoing mutual component supply activities or transitional services described in Item 2.01 above. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FORD MOTOR COMPANY (Registrant) Date:August 2, 2010 By: /s/ Louis J. Ghilardi Louis J. Ghilardi Assistant Secretary 3 Item 9.01. Financial Statements and Exhibits (Continued) FORD MOTOR COMPANY AND SUBSIDIARIES PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (in millions, except per share amounts) Three Months Ended March 31, 2010 Year Ended December 31, 2009 Historical Pro Forma Pro Forma Historical Pro Forma Pro Forma Financial Adjustments Financial Financial Adjustments Financial Statement Volvo (a) Statement Statement Volvo (a) Statement (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) Sales and revenues Automotive sales $ $ ) $ $ $ ) $ Financial Services revenues — — Total sales and revenues ) ) Costs and expenses Automotive cost of sales ) ) Selling, administrative and other expenses ) ) Interest expense (2 ) (b) ) (b) Financial Services provision for credit and insurance losses ) — ) — Total costs and expenses ) ) Automotive interest income and other non-operating income/(expense), net — — Financial Services other income/(loss) — — Equity in net income/(loss) of affiliated companies (3 ) ) Income/(Loss) before income taxes ) Provision for/(Benefit from) income taxes 50 ) 17 ) ) ) Income/(Loss) from continuing operations ) Income/(Loss) from discontinued operations — — — 5 — 5 Net income/(loss) ) Less:Income/(Loss) attributable to noncontrolling interests — Net income/(loss) attributable to Ford Motor Company $ $ ) $ NET INCOME/(LOSS) ATTRIBUTABLE TO FORD MOTOR COMPANY Income/(Loss) from continuing operations $ $ ) $ Income/(Loss) from discontinued operations — — — 5 — 5 Net income/(loss) $ $ ) $ AMOUNTS PER SHARE ATTRIBUTABLE TO FORD MOTOR COMPANY COMMON AND CLASS B STOCK Basic income/(loss) Income/(Loss) from continuing operations $ $ ) $ Number of shares used to compute amounts per share Diluted income/(loss) Income/(Loss) from continuing operations $ $ ) $ Number of shares used to compute amounts per share See endnotes. 4 Item 9.01. Financial Statements and Exhibits (Continued) FORD MOTOR COMPANY AND SUBSIDIARIES PRO FORMA CONDENSED SECTOR STATEMENT OF OPERATIONS (in millions, except per share amounts) Three Months Ended March 31, 2010 Year Ended December 31, 2009 Historical Pro Forma Pro Forma Historical Pro Forma Pro Forma Financial Adjustments Financial Financial Adjustments Financial Statement Volvo (a) Statement Statement Volvo (a) Statement (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) AUTOMOTIVE Sales $ $ ) $ $ $ ) $ Costs and expenses Cost of sales ) ) Selling, administrative and other expenses ) ) Total costs and expenses ) ) Operating income/(loss) Interest expense (2 ) (b) ) (b) Interest income and other non-operating income/(expense), net — — Equity in net income/(loss) of affiliated companies (3
